Levine, J.
Appellant appeals his conviction and sentence for first-degree murder and solicitation to commit first-degree murder. We reverse the conviction for all the reasons stated in Pacchiana v. State , No. 4D15-3340, --- So.3d ---- (Fla. 4th DCA February 14, 2018).
Reversed and remanded .
Gerber, C.J., concurs in part and dissents in part with opinion.
May, J., dissents with opinion.
Gerber, C.J., concurring in part and dissenting in part with opinion.
*828For the reasons expressed in my concurrence in Pacchiana v. State , No. 4D15-3340, --- So.3d ---- (Fla. 4th DCA February 14, 2018), I concur with Judge Levine's ultimate conclusion to reverse the defendant's conviction and remand for a new trial.